CLAIMS 1-19 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statement filed January 26, 2021 has been received and entered into the application.  As reflected by the attached, completed copies of form PTO/SB/08a, the cited references have been considered by the Examiner.
Allowable Claims
	Claims 13-19 are in condition for allowance.
Claim Rejection - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer in a patient comprising determining if the cancerous cells of a patient have a HIF2A, HIF1B, or TP53 resistance mutation, and: (i) if not, then treating the patient with an HIF-2 inhibitor; and (ii) if so, then treating the patient with one or more therapies other than an HIF-2 inhibitor which is effective for the treatment of the cancer from which the patient suffers, does not reasonably provide enablement for the invention as presently claimed, i.e., “A method of treatment comprising determining if cancerous cells of a patient have a HIF2A, HIF1B, or TP53 resistance mutation, and: (i) if not, then treating the patient with an HIF-2 inhibitor; and (ii) if so, then treating the patient with one or more therapies other than an HIF-2 inhibitor.”
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The present claims lack a recitation of a particular therapeutic objective to be achieved through the administration of the claimed HIF-2 inhibitors or “one or more therapies”.  Therefore, the claims encompass the treatment of the patients for any and all disease states/conditions, i.e., a panacea.  In the medical art, panaceas are an underdeveloped area of interest.  Indeed, the art is currently unaware of any agent, or combination of agents, which is effective for treating all disease states/conditions in a patient. The Examiner has conducted a comprehensive search of the appropriate data bases and is unable to find any reference to such a panacea being known/acknowledged in the art.  Lacking knowledge of such, practicing the claimed method in the manner disclosed by Applicant would not imbue the skilled artisan with a reasonable expectation that all disease states could be treated in a patient in the manner presently claimed by Applicant.  Given that the art fails to recognize, and Applicant has failed to demonstrate, that all disease states/conditions could be treated in a patient in the manner here claimed, the skilled artisan would clearly be faced with the impermissible burden of undue experimentation in order to practice this embodiment of the claimed invention. 
Accordingly, for the above reasons, the claims are deemed properly rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        June 15, 2022